Winslow, J.
Practically, the only question on this appeal is whether the findings sustain the judgment, and the merest reading of them is sufficient to show that they do sustain it. We say this is the-only question, because the exceptions are too general in their nature to raise any other question. Each of the findings excepted to, except perhaps the sixth, ninth, and tenth findings, contains a number of propositions of fact, some of which are undisputed or clearly established by the evidence; and in such case a wholesale exception is of no avail. As to the sixth, ninth, and tenth findings, examination of the record shows them all to be well proven by ample evidence. The seventh finding, with the account which is a part of it, really contains the substance and gist of the whole case. No item of this account is objected to or excepted to either specially or at large, and hence it cannot be examined or disturbed. Carroll v. Little, 73 Wis. 52. We may say, in addition, that a perusal of the testimony in the case convinces us that the judgment of the trial court was eminently just.
By the Court.— Judgment affirmed.